Conley Byrd, Justice, dissenting. The suggestion that we married all of the interpretations given by North Carolina when we quoted from one of its cases in Bracy Development Company v. Milam, 252 Ark. 268, 478 S.W. 2d 765 (1972), greatly disturbs me. If the majority sticks to that position, then I will hereafter be noted as concurring in all opinions that quote cases from other jurisdictions because I cannot possibly research what every jurisdiction has generally held on a subject and certainly cannot speculate how a foreign jurisdiction might treat a different fact situation. Furthermore, the case of Holly Farms Poultry Industries Inc. v. Clayton, 9 N.C. App. 345, 176 S.E. 2d 367 (1970), does not support the position of the majority here. In that case there was no attempt to show that the individual business which incurred the losses before the merger earned the income. The only proof in the North Carolina case was the stipulation that, after the merger, business was carried on as usual and that the corporation resulting from the merger had an income. The undisputed proof in the case before us is that before the merger the gin had a loss. That after the paper merger business was carried on as usual with the books for each business being kept in the same manner as before the merger and that the individual business operated by the gin had sufficient earnings after the merger to offset the losses here sought to be taken. Consequently, since our income tax law adopted the Federal Income Tax Statute, we should follow the Federal authorities cited in appellees' brief. See Amherst Coal Company v. United States, 295 F. Supp. 421 (S.D. W. Va. 1969). For the reas'ons stated, I would grant the rehearing.